
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1552
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Faleomavaega
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting a legally binding global
		  agreement to reduce greenhouse gas emissions and provide financial assistance
		  to the poorest and most vulnerable nations for adaptation and mitigation
		  measures, and for other purposes.
	
	
		Whereas, on December 18, 2009, the Conference of the Party
			 nations took note of the Copenhagen Accord, a non-binding agreement on
			 greenhouse gas emissions reduction, during the 15th Session of the Conference
			 of the Parties to the United Nations Framework Convention on Climate Change
			 (UNFCCC) convened in Copenhagen, Denmark;
		Whereas a legally binding global agreement including
			 mitigation and adaptation financing for developing countries provided by
			 developed nations is the best approach to prevent impacts of climate change
			 such as increased frequency and intensity of droughts, floods, and heat
			 waves;
		Whereas the Department of Defense Quadrennial Defense
			 Review 2010 states that climate change will contribute to food and water
			 scarcity, will increase the spread of disease, and may spur or exacerbate mass
			 migration. While climate change alone does not cause conflict, it may act as an
			 accelerant of instability or conflict, placing a burden to respond on civilian
			 institutions and militaries around the world . . . extreme weather events may
			 lead to increased demands for defense support to civil authorities for
			 humanitarian assistance or disaster response both within the United States and
			 overseas;
		Whereas developed countries’ pledges of financing for
			 international mitigation and adaptation measures for developing countries were
			 crucial to achieving the Copenhagen Accord and will be essential to a legally
			 binding global agreement to reduce greenhouse gas emissions;
		Whereas a 2 degree Celsius average global temperature rise
			 above pre-industrial levels, the upper limit of global temperature increase
			 targeted by the scientific world and the parties to the Copenhagen Accord, will
			 disproportionately affect the developing world according to the World Bank,
			 including 75 to 80 percent of the global cost of damages resulting from climate
			 change;
		Whereas the World Bank and UNFCCC estimate that such a 2
			 degree Celsius warming in average global temperatures could result in a 4 to 5
			 percent permanent reduction in annual per capita income in Africa, a 12 to 50
			 percent decrease in agricultural productivity in South America by 2100, and
			 water shortages affecting 75,000,000 to 220,000,000 Africans and 7,000,000 to
			 77,000,000 Latin Americans by the 2020s;
		Whereas adaptation is defined by the United Nations
			 International Panel on Climate Change (UNIPCC) as initiatives or measures to
			 reduce the vulnerability of natural and human systems to actual or expected
			 climate change effects, and mitigation is defined as implementation of policies
			 to reduce greenhouse gas emissions and enhance removal of aerosols, greenhouse
			 gases, or their precursors from the atmosphere;
		Whereas the United States, the European Union, Japan,
			 Canada, and Australia emitted approximately 42 percent of the world’s
			 greenhouse gases in 2006 while the least developed countries emitted 0.5
			 percent, according to the World Resources Institute;
		Whereas the Secretariat of the United
			 Nations Framework Convention on Climate Change has estimated that by 2030
			 developing countries will require $176,000,000,000 annually in additional
			 investment and financial flows for climate change mitigation and the World Bank
			 estimates that $75,000,000,000 to $100,000,000,000 is needed per year by 2050
			 for adaptation in developing countries;
		Whereas the Copenhagen Accord notes that financing for
			 developing countries will be based on the concept of additionality in which new
			 public and private, bilateral and multilateral, and alternative revenue streams
			 will be developed rather than reallocating existing and planned overseas
			 development assistance for adaptation and mitigation assistance;
		Whereas the Copenhagen Accord calls for $30,000,000,000 in
			 fast start funds and $100,000,000,000 in ongoing annual funding from 2020, but
			 does not delineate the means of raising and disbursing those funds;
		Whereas the High-Level Advisory Group on Climate Change
			 Financing is examining potential sources of revenue for mitigation and
			 adaptation in developing nations, and this Advisory Group has begun its
			 work;
		Whereas developing nations can engage in low-cost
			 mitigation efforts through changed agricultural practices, afforestation,
			 reforestation, and the reduction of deforestation, yet will likely require
			 international assistance for administration, enforcement, and social and
			 institutional adjustments, according to the Stern Review on the Economics of
			 Climate Change;
		Whereas UNIPCC scientists estimate that an 18 to 58
			 centimeter rise in sea level by the end of the century relative to levels from
			 1980 to 1999 would force up to 94,000,000 people living in low-lying coastal
			 areas to migrate by 2100;
		Whereas Southeast Asia, and South Pacific and Caribbean
			 islands are vulnerable to more frequent and intense tropical cyclones with loss
			 of life and property similar to Cyclone Nargis which killed 138,000 Burmese in
			 May 2008 and Hurricane Mitch which destroyed 50 percent of Honduras’ crops in
			 1998;
		Whereas according to some estimates, the area of the
			 Tibetan plateau covered by glaciers is decreasing at rates threatening to
			 curtail the flow Asia’s 10 major rivers fed by those glaciers, including the
			 Yellow, Yangtze, Mekong, Salween, Irrawaddy, Brahmaputra, Ganges, Indus, Amu
			 Darya, and Tarim, which supply the water for hundreds of millions of
			 people;
		Whereas mustering the political will to fund mitigation
			 and adaption for the most vulnerable will require sustained commitment and
			 attention;
		Whereas the global community possesses the knowledge and
			 ingenuity needed to maintain the dignity and meet the basic needs and rights of
			 people affected by the consequences of climate change;
		Whereas the 16th Session of the Conference of the Parties
			 to the United Nations Framework Convention on Climate Change will take place
			 from November 29, 2010, to December 10, 2010, in Cancun, Mexico; and
		Whereas the United States must demonstrate leadership if
			 the developed world is to meet its pledges to provide adequate finance for
			 climate change adaptation and mitigation in developing nations: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the Copenhagen Accord as a
			 meaningful step toward achieving the goal of a binding global agreement to
			 reduce greenhouse gas emissions;
			(2)supports finance
			 for developing countries consistent with the Accord’s goals;
			(3)calls for
			 enactment of comprehensive energy and climate change legislation, including
			 provisions for international finance;
			(4)commends the
			 High-Level Advisory Group on Climate Change Financing for its preliminary work
			 in defining how finance for developing countries will be raised and
			 disbursed;
			(5)advises that an
			 appropriate portion of funding be allotted to develop the processes and
			 organizations required to manage the disbursement of funds efficiently and
			 transparently; and
			(6)encourages the
			 international community to create a legally binding agreement to reduce
			 greenhouse gas emissions as soon as possible.
			
